USCA11 Case: 21-13825       Date Filed: 11/28/2022       Page: 1 of 8




                                             [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 21-13825
                    ____________________

DAVID ADAMS,
on behalf of themselves and others similarly situated,
MICHAEL SHAW,
on behalf of themselves and others similarly situated,
GERALD KASMERE,
on behalf of themselves and others similarly situated,
                                              Plaintiffs-Appellants,
versus
PALM BEACH COUNTY,


                                              Defendant-Appellee.


                    ____________________
USCA11 Case: 21-13825           Date Filed: 11/28/2022       Page: 2 of 8




2                        Opinion of the Court                    21-13825

            Appeal from the United States District Court
                for the Southern District of Florida
               D.C. Docket No. 9:21-cv-80127-BER
                     ____________________

Before BRANCH and LUCK, Circuit Judges, and SANDS,* District
Judge.
PER CURIAM:
        This case is a collective action under the Fair Labor Stand-
ards Act. The district court dismissed the named plaintiffs’ second
amended complaint for failure to state a claim. But the district
court neither determined whether the opt-in plaintiffs were simi-
larly situated to the named plaintiffs nor entered any dismissal or
judgment as to the opt-in plaintiffs. Because the district court
didn’t dispose of all claims against all parties, there’s no final order
and so we lack appellate jurisdiction. The appeal is dismissed.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
      Palm Beach County operated four world-class golf courses.
At some point, the county placed job advertisements on its website
looking for volunteers. One posting, for example, stated that “vol-
unteers [would] serve as course rangers, driving range attendants,
and bag drop attendants.” “[V]olunteers,” the advertisement said,


*
  Honorable W. Louis Sands, United States District Judge for the Middle Dis-
trict of Georgia, sitting by designation.
USCA11 Case: 21-13825        Date Filed: 11/28/2022     Page: 3 of 8




21-13825               Opinion of the Court                        3

“enjoy being outdoors” and “getting to know others with similar
interests.” As a perk, “volunteers” would also “enjoy . . . reduced
fees to play and practice golf.”
       The named plaintiffs in this case—David Adams, Michael
Shaw, and Gerald Kasmere—signed up to “volunteer” at one of the
county’s golf courses. They accepted whatever tasks management
assigned them but mostly worked as “cart attendant[s],”
“ranger[s],” and “range assistant[s].” Although the named plaintiffs
were not paid wages, they could accept tips. The county also of-
fered volunteers discounted rounds of golf.
        After the COVID-19 pandemic, the county removed tip jars
to limit contact. One of the named plaintiffs, Kasmere, “com-
plained that removing the tip jars would make it even harder on
‘volunteers.’” In the past, Kasmere had also “complained [that the]
volunteer program violated wage laws by failing to pay cash wages
to individuals who were classified as ‘volunteers.’” After objecting
to management removing the tip jars, Kasmere was told “for the
first time that no positions were available.”
       On January 22, 2021, the named plaintiffs—Adams, Shaw,
and Kasmere—sued the county. The named plaintiffs argued that
the county owed them back wages because they were (in fact) em-
ployees, not volunteers. To that end, the named plaintiffs brought
three counts: (1) a Fair Labor Standards Act claim for failure to pay
minimum wages (count one); (2) a Florida state law claim for fail-
ure to pay minimum wages (count two); and (3) a Fair Labor Stand-
ards Act claim for retaliation against Kasmere (count three).
USCA11 Case: 21-13825          Date Filed: 11/28/2022      Page: 4 of 8




4                       Opinion of the Court                   21-13825

       The named plaintiffs filed the case as a collective action un-
der the Fair Labor Standards Act. Less than a month later, two
people who also worked at the golf courses opted in to the suit.
These two opt-in plaintiffs—Carey Quincy and Jeffrey Steigman—
filed “consent[s] to join.” In those consents, the opt-in plaintiffs
agreed to “opt-in to become . . . plaintiff[s] in [this] lawsuit . . . to
recover unpaid wages and overtime from” the county.
        From there, the case went on as usual. The county moved
to dismiss, and the named plaintiffs filed a first amended complaint.
The county moved to dismiss again, and the district court granted
that motion with leave to amend. Neither the parties nor the dis-
trict court mentioned the opt-in plaintiffs. In line with the district
court’s order allowing leave to amend, the named plaintiffs filed
their operative second amended complaint. The second amended
complaint brought the same counts and included the same named
plaintiffs (Adams, Shaw, and Kasmere).
       For the final time, the county moved to dismiss. In its mo-
tion, the county argued that the “named plaintiffs . . . purposefully
volunteered to perform services . . . at a public golf course” and so
they were not employees covered by the Fair Labor Standards Act
and Florida’s minimum wage laws. The named plaintiffs re-
sponded, arguing that their “second amended complaint state[d] a
plausible claim for relief.” Again, neither side mentioned the opt-
in plaintiffs.
      The district court granted the county’s motion to dismiss.
The district court “reviewed the second amended complaint” and
USCA11 Case: 21-13825         Date Filed: 11/28/2022     Page: 5 of 8




21-13825                Opinion of the Court                         5

found that the named plaintiffs fell “within an exception to the min-
imum wage laws for public agency volunteers.” And so the district
court “granted with prejudice” the county’s “motion to dismiss the
second amended complaint.” The district court did not consider—
or dismiss—the opt-in plaintiffs.
       The named plaintiffs appealed.
                     STANDARD OF REVIEW
       “We review de novo our appellate jurisdiction.” United
States v. Cody, 998 F.3d 912, 914 (11th Cir. 2021) (cleaned up).
                           DISCUSSION
       We lack jurisdiction over this appeal. “As a court of limited
jurisdiction, we may exercise appellate jurisdiction only where ‘au-
thorized by Constitution and statute.’” Jenkins v. Prime Ins. Co.,
32 F.4th 1343, 1345 (11th Cir. 2022) (quoting Kokkonen v. Guard-
ian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). By statute, Con-
gress has limited our jurisdiction to “final decisions of the district
courts.” 28 U.S.C. § 1291; see also Freyre v. Chronister, 910 F.3d
1371, 1377 (11th Cir. 2018) (“Generally speaking, our [c]ourt may
only hear appeals from a district court’s final order.”).
        “In the ordinary course a ‘final decision’ is one that ends the
litigation on the merits and leaves nothing for the court to do but
execute the judgment.” Ray Haluch Gravel Co. v. Cent. Pension
Fund of Int’l Union of Operating Eng’rs, 571 U.S. 177, 183 (2014).
“To constitute a final decision, the district court’s order generally
must adjudicate all claims against all parties[.]” Jenkins, 32 F.4th at
USCA11 Case: 21-13825          Date Filed: 11/28/2022      Page: 6 of 8




6                       Opinion of the Court                   21-13825

1345 (quoting Corsello v. Lincare, Inc., 276 F.3d 1229, 1230 (11th
Cir. 2001)). The crucial question in this case, then, is whether the
district court adjudicated all claims against all parties.
       The Fair Labor Standards Act provides that “[a]n action to
recover [under the Act] may be maintained . . . by any one or more
employees for and in behalf of himself or themselves and other em-
ployees similarly situated.” 29 U.S.C. § 216(b). Section 216(b) adds
that “[n]o employee shall be a party plaintiff to any such action un-
less he gives his consent in writing to become such a party and such
consent is filed in the court in which such action is brought.” Id.
        Under “[t]he plain language of [section] 216(b),” “those who
opt in [to a collective action] become party plaintiffs upon the filing
of a consent.” Mickles v. Country Club Inc., 887 F.3d 1270, 1278
(11th Cir. 2018). “[N]othing further . . . is required.” Id. “[T]he
opt-in plaintiffs remain party plaintiffs until the district court deter-
mines they are not similarly situated and dismisses them.” Id. In
other words, once opt-in plaintiffs file consents to join, those opt-
in plaintiffs are parties and remain in the case until the district court
determines whether they are similarly situated to the named plain-
tiffs and enters a dismissal or judgment as to their case.
        So, in Mickles, for example, workers opted in to a collective
action before the district court ruled on a motion for conditional
certification. The district court later denied that motion as un-
timely and never dismissed the opt-in plaintiffs. On appeal, we
asked whether the opt-in plaintiffs were “parties to the litigation”
even though the district court never certified a collective action.
USCA11 Case: 21-13825          Date Filed: 11/28/2022      Page: 7 of 8




21-13825                Opinion of the Court                           7

Id. at 1275 (cleaned up). We concluded that they were because (1)
the opt-in plaintiffs “bec[a]me party plaintiffs upon the filing of a
consent” and (2) the district court had not “determine[d] they
[were] not similarly situated and dismisse[d] them.” Id. at 1278.
        As in Mickles, our opt-in plaintiffs (Quincy and Steigman)
remain parties to this case. First, the opt-in plaintiffs consented to
join the case. They became parties as soon as they filed their con-
sents. Second, the district court neither determined whether the
opt-in plaintiffs were similarly situated to the named plaintiffs nor
entered any dismissal or judgment as to their case. As to determin-
ing whether they were similarly situated, the district court never
purported to undertake that inquiry. As to entering a dismissal or
judgment, the district court never mentioned—or dismissed—the
opt-in plaintiffs. In ruling on the county’s motion to dismiss, the
district court (like the parties) considered only the named plaintiffs’
claims as outlined in the second amended complaint. Because the
district court didn’t determine whether the opt-in plaintiffs were
similarly situated to the named plaintiffs, and didn’t enter a dismis-
sal or judgment as to the opt-in plaintiffs, the opt-in plaintiffs re-
main in this case.
        And because the opt-in plaintiffs remain in the case, the dis-
trict court “did not resolve all claims against all parties” and “issued
no [appealable] final decision within the meaning of [section]
1291.” Jenkins, 32 F.4th at 1346 (dismissing the appeal for lack of
appellate jurisdiction); see also, e.g., Corsello, 276 F.3d at 1230 (“In
this case, the district court did not adjudicate [the plaintiff’s] claims
USCA11 Case: 21-13825        Date Filed: 11/28/2022     Page: 8 of 8




8                      Opinion of the Court                21-13825

against [one of the defendants], and thus, there is no appealable fi-
nal decision.”); Hood v. Plantation Gen. Med. Ctr., Ltd., 251 F.3d
932, 934 (11th Cir. 2001) (dismissing an appeal for lack of appellate
jurisdiction where “one claim remained for one of the parties”).
We therefore lack jurisdiction.
      APPEAL DISMISSED.